 



Exhibit 10.29

PACKETEER, INC.
1999 EMPLOYEE STOCK PURCHASE PLAN

As Amended and Restated Effective as of February 24, 2005

     I. PURPOSE OF THE PLAN

          This Employee Stock Purchase Plan is intended to promote the interests
of Packeteer, Inc., a Delaware corporation, by providing eligible employees with
the opportunity to acquire a proprietary interest in the Corporation through
participation in a payroll-deduction based employee stock purchase plan designed
to qualify under Section 423 of the Code.

          Capitalized terms herein shall have the meanings assigned to such
terms in the attached Appendix.

     II. ADMINISTRATION OF THE PLAN

          The Plan Administrator shall have full authority to interpret and
construe any provision of the Plan and to adopt such rules and regulations for
administering the Plan as it may deem necessary in order to comply with the
requirements of Code Section 423. Decisions of the Plan Administrator shall be
final and binding on all parties having an interest in the Plan.

     III. STOCK SUBJECT TO PLAN

          A. The stock purchasable under the Plan shall be shares of authorized
but unissued or reacquired Common Stock, including shares of Common Stock
purchased on the open market. The number of shares of Common Stock initially
reserved for issuance over the term of the Plan shall be limited to 500,000
shares.

          B. The number of shares of Common Stock available for issuance under
the Plan shall automatically increase on the first trading day of January each
calendar year during the term of the Plan, beginning with calendar year 2000, by
an amount equal to two percent (2%) of the total number of shares of Common
Stock outstanding on the last trading day in December of the immediately
preceding calendar year, but in no event shall any such annual increase exceed
1,000,000 shares.

          C. Should any change be made to the Common Stock by reason of any
stock split, stock dividend, recapitalization, combination of shares, exchange
of shares or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and class of securities issuable under
the Plan, (ii) the maximum number and class of securities purchasable per
Participant on any one Purchase Date, (iii) the maximum number and class of
securities purchasable by all Participants in the aggregate on any one Purchase
Date, (iv) the maximum number and/or class of securities by which the share
reserve is to increase automatically each calendar year pursuant to the
provisions of Section III.B of this Article One and (v) the number

 



--------------------------------------------------------------------------------



 



and class of securities and the price per share in effect under each outstanding
purchase right in order to prevent the dilution or enlargement of benefits
thereunder.

     IV. OFFERING PERIODS

          A. Shares of Common Stock shall be offered for purchase under the Plan
through a series of successive offering periods until such time as (i) the
maximum number of shares of Common Stock available for issuance under the Plan
shall have been purchased or (ii) the Plan shall have been sooner terminated.

          B. Each offering period shall be of such duration (not to exceed
twenty-four (24) months) as determined by the Plan Administrator prior to the
start date of such offering period. However, the initial offering period shall
commence at the Effective Time and terminate on the last business day in
July 2001. The next offering period shall commence on the first business day in
August 2001, and subsequent offering periods shall commence as designated by the
Plan Administrator.

          C. Each offering period shall be comprised of a series of one or more
successive Purchase Intervals. Unless otherwise determined by the Plan
Administrator, Purchase Intervals shall run from the first business day in
February to the last business day in July each year and from the first business
day in August each year to the last business day in January in the following
year. However, the first Purchase Interval in effect under the initial offering
period shall commence at the Effective Time and terminate on the last business
day in January 31, 2000. Subsequent Purchase Intervals shall commence and be of
such duration as designated by the Plan Administrator.

          D. Should the Fair Market Value per share of Common Stock on the next
business day following any Purchase Date (the “Subject Purchase Date”), other
than the last Purchase Date within an offering period, be less than the Fair
Market Value per share of Common Stock on any Semi-Annual Entry Date within that
offering period (including the start date of the offering period), then each
Participant whose participation in that offering period commenced on such
Semi-Annual Entry Date (the “Subject Entry Date”) shall automatically be deemed
to have (i) terminated in accordance with Section VII.F(i) his or her
outstanding purchase right immediately following the purchase of shares of
Common Stock on the Subject Purchase Date and (ii) enrolled and been granted a
purchase right in a new offering period commencing on such next business day
following the Subject Purchase Date. Unless a shorter duration is established by
the Plan Administrator within five (5) business days following the start date of
the new offering period, the new offering period shall have a duration equal to
(i) twenty-four (24) months if the Subject Entry Date was the start date of the
old offering period or (ii) the number of Purchase Intervals that remained
following the Subject Purchase Date in the old offering period if the Subject
Entry Date was other than the start date of the old offering period. Any payroll
deductions of a Participant enrolled in a new offering period in accordance with
this Section which were withheld on or before the Subject Purchase Date and not
applied to the purchase of shares of Common Stock on the Subject Purchase Date
(unless such unapplied amount was insufficient to purchase a whole share of
Common Stock) shall be promptly

2



--------------------------------------------------------------------------------



 



refunded. This Section shall be effective for each offering period commencing on
or after July 16, 2003 and having a duration of twenty-four (24) months.1

     V. ELIGIBILITY AND ENROLLMENT

          A. Each individual who is an Eligible Employee on the start date of
any offering period under the Plan may enter that offering period on such start
date or on any subsequent Periodic Entry Date within that offering period,
provided he or she remains an Eligible Employee.

          B. Each individual who first becomes an Eligible Employee after the
start date of an offering period may enter that offering period on any
subsequent Periodic Entry Date within that offering period on which he or she is
an Eligible Employee.

          C. The date an individual enters an offering period shall be
designated his or her Entry Date for purposes of that offering period.

          D. To participate in the Plan for a particular offering period, an
Eligible Employee must complete the enrollment forms prescribed by the Plan
Administrator (including a stock purchase agreement and a payroll deduction
authorization) and file such forms with the Plan Administrator (or its designee)
on or before his or her scheduled Entry Date. Each Eligible Employee who has
become a Participant shall automatically participate in the next offering period
commencing immediately after the final Purchase Date of each offering period in
which the Participant participates, provided that the Participant remains an
Eligible Employee on the start date of the new offering period and has not
terminated his or her purchase right as provided in Section VII.F. A Participant
who may automatically participate in a subsequent offering period as provided in
this Section is not required to deliver any additional enrollment form or stock
purchase agreement for the subsequent offering period in order to continue
participation in the Plan. However, a Participant may deliver a new enrollment
form for a subsequent offering period in accordance with the procedures set
forth in Section VI if the Participant desires to change any of the elections
contained in the Participant’s then effective enrollment form.

     VI. PAYROLL DEDUCTIONS

          A. The payroll deduction authorized by the Participant for purposes of
acquiring shares of Common Stock during an offering period may be any multiple
of one percent (1%) of the Cash Compensation paid to the Participant during each
Purchase Interval within that offering period, up to a maximum not to exceed
fifteen percent (15%). The Plan Administrator shall designate the maximum
payroll deduction in effect under the Plan prior to the start of any Purchase
Interval; if no designation is made, the maximum shall be fifteen percent (15%)
of Cash Compensation. The deduction rate so authorized by the Participant shall
continue in effect throughout the offering period, except to the extent such
rate is changed in accordance with the following guidelines:



--------------------------------------------------------------------------------

1   Section IV.D of the Plan as in effect prior to July 16, 2003 shall apply to
each offering period having a start date prior to such date.

3



--------------------------------------------------------------------------------



 



     (i) The Participant may, at any time during the offering period, reduce his
or her rate of payroll deduction to become effective as soon as possible after
filing the appropriate form with the Plan Administrator. The Participant may
not, however, effect more than one (1) such reduction per Purchase Interval.

     (ii) The Participant may, prior to the commencement of any new Purchase
Interval within the offering period, increase the rate of his or her payroll
deduction by filing the appropriate form with the Plan Administrator. The new
rate (which may not exceed the fifteen percent (15%) maximum) shall become
effective on the start date of the first Purchase Interval following the filing
of such form.

          B. Payroll deductions shall begin on the first pay day
administratively feasible following the Participant’s Entry Date into the
offering period and shall (unless sooner terminated by the Participant) continue
through the pay day ending with or immediately prior to the last day of that
offering period. The amounts so collected shall be credited to the Participant’s
book account under the Plan, but no interest shall be paid on the balance from
time to time outstanding in such account. The amounts collected from the
Participant shall not be required to be held in any segregated account or trust
fund and may be commingled with the general assets of the Corporation and used
for general corporate purposes.

          C. Payroll deductions shall automatically cease upon the termination
of the Participant’s purchase right in accordance with the provisions of the
Plan.

          D. The Participant’s acquisition of Common Stock under the Plan on any
Purchase Date shall neither limit nor require the Participant’s acquisition of
Common Stock on any subsequent Purchase Date, whether within the same or a
different offering period.

     VII. PURCHASE RIGHTS

          A. Grant of Purchase Right. A Participant shall be granted a separate
purchase right for each offering period in which he or she participates. The
purchase right shall be granted on the Participant’s Entry Date into the
offering period and shall provide the Participant with the right to purchase
shares of Common Stock on each Purchase Date during the remainder of such
offering period, upon the terms set forth below. The Participant shall execute a
stock purchase agreement embodying such terms and such other provisions (not
inconsistent with the Plan) as the Plan Administrator may deem advisable.

          Under no circumstances shall purchase rights be granted under the Plan
to any Eligible Employee if such individual would, immediately after the grant,
own (within the meaning of Code Section 424(d)) or hold outstanding options or
other rights to purchase, stock possessing five percent (5%) or more of the
total combined voting power or value of all classes of stock of the Corporation
or any Corporate Affiliate.

          B. Exercise of the Purchase Right. Each purchase right shall be
automatically exercised on each successive Purchase Date within the offering
period, and shares of Common Stock shall accordingly be purchased on behalf of
each Participant on each such

4



--------------------------------------------------------------------------------



 



Purchase Date. The purchase shall be effected by applying the Participant’s
payroll deductions for the Purchase Interval ending on such Purchase Date to the
purchase of whole shares of Common Stock at the purchase price in effect for the
Participant for that Purchase Date.

          C. Purchase Price. The purchase price per share at which Common Stock
will be purchased on the Participant’s behalf on each Purchase Date within any
offering period shall be established by the Plan Administrator; provided,
however, the purchase price on each Purchase Date shall not be less than
eighty-five percent (85%) of the lower of (i) the Fair Market Value per share of
Common Stock on the Participant’s Entry Date into that offering period or
(ii) the Fair Market Value per share of Common Stock on that Purchase Date.

          D. Number of Purchasable Shares. The number of shares of Common Stock
purchasable by a Participant on each Purchase Date during the offering period
shall be the number of whole shares obtained by dividing the amount collected
from the Participant through payroll deductions during the Purchase Interval
ending with that Purchase Date by the purchase price in effect for the
Participant for that Purchase Date. However, the maximum number of shares of
Common Stock purchasable per Participant on any one Purchase Date shall not
exceed 1,000 shares, subject to periodic adjustments in the event of certain
changes in the Corporation’s capitalization. In addition, the maximum aggregate
number of shares of Common Stock purchasable by all Participants on any one
Purchase Date shall not exceed 200,000 shares, subject to periodic adjustments
in the event of certain changes in the Corporation’s capitalization. However,
the Plan Administrator shall have the discretionary authority, exercisable prior
to the start of any offering period under the Plan, to increase or decrease the
limitations to be in effect for the number of shares purchasable per Participant
and in the aggregate by all Participants on each Purchase Date during that
offering period.

          E. Excess Payroll Deductions. Any payroll deductions not applied to
the purchase of shares of Common Stock on any Purchase Date because they are not
sufficient to purchase a whole share of Common Stock shall be held for the
purchase of Common Stock on the next Purchase Date. However, any payroll
deductions not applied to the purchase of Common Stock by reason of the
limitation on the maximum number of shares purchasable per Participant or in the
aggregate on the Purchase Date shall be promptly refunded.

          F. Termination of Purchase Right. The following provisions shall
govern the termination of outstanding purchase rights:

     (i) A Participant may, at any time prior to the next scheduled Purchase
Date in the offering period, terminate his or her outstanding purchase right by
filing the appropriate form with the Plan Administrator (or its designate), and
no further payroll deductions shall be collected from the Participant with
respect to the terminated purchase right. Any payroll deductions collected
during the Purchase Interval in which such termination occurs shall, at the
Participant’s election, be immediately refunded or held for the purchase of
shares on the next Purchase Date. If no such election is made at the time such
purchase right is terminated, then the payroll deductions collected with respect
to the terminated right shall be refunded as soon as possible.

5



--------------------------------------------------------------------------------



 



     (ii) The termination of such purchase right shall be irrevocable, and the
Participant may not resume participation in the offering period for which the
terminated purchase right was granted unless he or she re-enrolls in the Plan
(by making a timely filing of the prescribed enrollment forms) on or before a
regularly-scheduled Periodic Entry Date into that offering period. In such
event, the Participant shall be granted a new purchase right with a new purchase
price based upon the Fair Market Value per share on Common Stock on his or her
new Entry Date, if applicable.

     (iii) Should the Participant cease to remain an Eligible Employee for any
reason (including death, disability or change in status) while his or her
purchase right remains outstanding, then that purchase right shall immediately
terminate, and all of the Participant’s payroll deductions for the Purchase
Interval in which the purchase right so terminates shall be immediately
refunded. For purposes of the Plan, a Participant shall be deemed to remain an
Eligible Employee while on any military leave, sick leave or other bona fide
leave of absence approved by the Company so long as the period of such leave
does not exceed ninety (90) days or such longer period during which the
Participant’s right to reemployment with the Corporation is guaranteed by
statute or contract. However, should a Participant’s approved leave of absence
exceed ninety (90) days or such longer period during which the Participant’s
right to reemployment with the Corporation is guaranteed by statute or contract,
the Participant shall be deemed to have ceased to be an Eligible Employee on the
ninety-first (91st) day of such leave or the day immediately following the end
of the period during which the Participant’s right to reemployment with the
Corporation is guaranteed by statute or contract, whichever is later. A
Participant who has ceased to be in active service by reason of an approved
leave of absence shall, for so long as such Participant remains an Eligible
Employee, have the right, exercisable up until the last business day of the
Purchase Interval in which such leave commences, to (a) withdraw all the payroll
deductions collected to date on his or her behalf for that Purchase Interval or
(b) have such funds held for the purchase of shares on his or her behalf on the
next scheduled Purchase Date. In no event, however, shall any further payroll
deductions be collected on the Participant’s behalf during such leave other than
from such Participant’s Cash Earnings. Upon the Participant’s return to active
service (x) within ninety (90) days following the commencement of such approved
leave of absence or (y) prior to the expiration of any longer period for which
such Participant’s right to reemployment with the Corporation is guaranteed by
statute or contract, his or her payroll deductions under the Plan shall
automatically resume at the rate in effect at the time the leave began, unless
the Participant withdraws from the Plan prior to his or her return. An
individual who returns to active employment following a leave of absence which
exceeds in duration the applicable (x) or (y) time period will be treated as a
new employee for purposes of subsequent participation in the Plan and must
accordingly qualify as an Eligible Employee and re-enroll in the Plan (by making
a timely filing of the prescribed enrollment forms) on or before his or her
scheduled Entry Date into the offering period.

6



--------------------------------------------------------------------------------



 



          G. Change in Control. Each outstanding purchase right shall
automatically be exercised, immediately prior to the effective date of any
Change in Control and the date of such exercise shall be treated as the Purchase
Date for the purposes of this Section, by applying the payroll deductions of
each Participant for the Purchase Interval in which such Change in Control
occurs to the purchase of whole shares of Common Stock at a purchase price per
share determined in accordance with Section VII.C as of such Purchase Date.
However, the applicable limitation on the number of shares of Common Stock
purchasable per Participant shall continue to apply to any such purchase, but
not the limitation applicable to the maximum number of shares of Common Stock
purchasable in the aggregate.

          The Corporation shall use its best efforts to provide at least ten
(10)-days prior written notice of the occurrence of any Change in Control, and
Participants shall, following the receipt of such notice, have the right to
terminate their outstanding purchase rights prior to the Purchase Date
established for the purposes of this Section.

          H. Proration of Purchase Rights. Should the total number of shares of
Common Stock to be purchased pursuant to outstanding purchase rights on any
particular date exceed the number of shares then available for issuance under
the Plan, the Plan Administrator shall make a pro-rata allocation of the
available shares on a uniform and nondiscriminatory basis, and the payroll
deductions of each Participant, to the extent in excess of the aggregate
purchase price payable for the Common Stock pro-rated to such individual, shall
be refunded.

          I. Assignability. The purchase right shall be exercisable only by the
Participant and shall not be assignable or transferable by the Participant.

          J. Stockholder Rights. A Participant shall have no stockholder rights
with respect to the shares subject to his or her outstanding purchase right
until the shares are purchased on the Participant’s behalf in accordance with
the provisions of the Plan and the Participant has become a holder of record of
the purchased shares.



VIII.   ACCRUAL LIMITATIONS

          A. No Participant shall be entitled to accrue rights to acquire Common
Stock pursuant to any purchase right outstanding under this Plan if and to the
extent such accrual, when aggregated with (i) rights to purchase Common Stock
accrued under any other purchase right granted under this Plan and (ii) similar
rights accrued under other employee stock purchase plans (within the meaning of
Code Section 423) of the Corporation or any Corporate Affiliate, would otherwise
permit such Participant to purchase more than Twenty-Five Thousand Dollars
($25,000.00) worth of stock of the Corporation or any Corporate Affiliate
(determined on the basis of the Fair Market Value per share on the date or dates
such rights are granted) for each calendar year such rights are at any time
outstanding.

          B. For purposes of applying such accrual limitations to the purchase
rights granted under the Plan, the following provisions shall be in effect:

     (i) The right to acquire Common Stock under each outstanding purchase right
shall accrue in a series of installments on each

7



--------------------------------------------------------------------------------



 



     successive Purchase Date during the offering period on which such right
remains outstanding.

     (ii) No right to acquire Common Stock under any outstanding purchase right
shall accrue to the extent the Participant has already accrued in the same
calendar year the right to acquire Common Stock under one or more other purchase
rights at a rate equal to Twenty-Five Thousand Dollars ($25,000.00) worth of
Common Stock (determined on the basis of the Fair Market Value per share on the
date or dates of grant) for each calendar year such rights were at any time
outstanding.

          C. If by reason of such accrual limitations, any purchase right of a
Participant does not accrue for a particular Purchase Interval, then the payroll
deductions which the Participant made during that Purchase Interval with respect
to such purchase right shall be promptly refunded.

          D. In the event there is any conflict between the provisions of this
Article and one or more provisions of the Plan or any instrument issued
thereunder, the provisions of this Article shall be controlling.



IX.   EFFECTIVE DATE AND TERM OF THE PLAN

          A. The Plan was adopted by the Board on May 19, 1999 and shall become
effective at the Effective Time, provided no purchase rights granted under the
Plan shall be exercised, and no shares of Common Stock shall be issued
hereunder, until (i) the Plan shall have been approved by the stockholders of
the Corporation and (ii) the Corporation shall have complied with all applicable
requirements of the 1933 Act (including the registration of the shares of Common
Stock issuable under the Plan on a Form S-8 registration statement filed with
the Securities and Exchange Commission), all applicable listing requirements of
any stock exchange (or the Nasdaq National Market, if applicable) on which the
Common Stock is listed for trading and all other applicable requirements
established by law or regulation. In the event such stockholder approval is not
obtained, or such compliance is not effected, within twelve (12) months after
the date on which the Plan is adopted by the Board, the Plan shall terminate and
have no further force or effect, and all sums collected from Participants during
the initial offering period hereunder shall be refunded.

          B. Unless sooner terminated by the Board, the Plan shall terminate
upon the earliest of (i) the last business day in July 2009, (ii) the date on
which all shares available for issuance under the Plan shall have been sold
pursuant to purchase rights exercised under the Plan or (iii) the date on which
all purchase rights are exercised in connection with a Change in Control. No
further purchase rights shall be granted or exercised, and no further payroll
deductions shall be collected, under the Plan following such termination.



X.   AMENDMENT OF THE PLAN

          A. The Board may alter, amend, suspend or terminate the Plan at any
time to become effective immediately following the close of any Purchase
Interval. However, the Plan may be amended or terminated immediately upon Board
action, if and to the extent necessary to

8



--------------------------------------------------------------------------------



 



assure that the Corporation will not recognize, for financial reporting
purposes, any compensation expense in connection with the shares of Common Stock
offered for purchase under the Plan, should the financial accounting rules
applicable to the Plan at the Effective Time be subsequently revised so as to
require the recognition of compensation expense in the absence of such amendment
or termination.

          B. In no event may the Board effect any of the following amendments or
revisions to the Plan without the approval of the Corporation’s stockholders:
(i) increase the number of shares of Common Stock issuable under the Plan,
except for permissible adjustments in the event of certain changes in the
Corporation’s capitalization, (ii) alter the purchase price formula so as to
reduce the purchase price payable for the shares of Common Stock purchasable
under the Plan or (iii) modify the eligibility requirements for participation in
the Plan.



XI.   GENERAL PROVISIONS

          A. All costs and expenses incurred in the administration of the Plan
shall be paid by the Corporation; however, each Plan Participant shall bear all
costs and expenses incurred by such individual in the sale or other disposition
of any shares purchased under the Plan.

          B. Nothing in the Plan shall confer upon the Participant any right to
continue in the employ of the Corporation or any Corporate Affiliate for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Corporation (or any Corporate Affiliate employing such person)
or of the Participant, which rights are hereby expressly reserved by each, to
terminate such person’s employment at any time for any reason, with or without
cause.

          C. The provisions of the Plan shall be governed by the laws of the
State of California without resort to that State’s conflict-of-laws rules.

9



--------------------------------------------------------------------------------



 



Schedule A

Corporations Participating in
Employee Stock Purchase Plan
As of the Effective Time

Packeteer, Inc.
Packeteer Europe, b.v.
Packeteer Asia Pacific Limited
Packeteer K.K. (Kabushiki Kaisha)

 



--------------------------------------------------------------------------------



 



APPENDIX

     The following definitions shall be in effect under the Plan:

     A. Board shall mean the Corporation’s Board of Directors.

     B. Cash Earnings shall mean the (i) regular base salary paid to a
Participant by one or more Participating Companies during such individual’s
period of participation in one or more offering periods under the Plan plus
(ii) all overtime payments, bonuses, commissions, profit-sharing distributions
and other incentive-type payments received during such period. Such Cash
Earnings shall be calculated before deduction of (A) any income or employment
tax withholdings or (B) any and all contributions made by the Participant to any
Code Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Corporation or any Corporate
Affiliate. However, Cash Earnings shall not include any contributions made on
the Participant’s behalf by the Corporation or any Corporate Affiliate to any
employee benefit or welfare plan now or hereafter established (other than Code
Section 401(k) or Code Section 125 contributions deducted from such Cash
Earnings).

     C. Change in Control shall mean a change in ownership of the Corporation
pursuant to any of the following transactions:

     (i) a merger or consolidation in which securities possessing more than
fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

     (ii) the sale, transfer or other disposition of all or substantially all of
the assets of the Corporation in complete liquidation or dissolution of the
Corporation, or

     (iii) the acquisition, directly or indirectly by an person or related group
of persons (other than the Corporation or a person that directly or indirectly
controls, is controlled by or is under common control with the Corporation) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders.

     D. Code shall mean the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.

     E. Common Stock shall mean the Corporation’s common stock.

A-1



--------------------------------------------------------------------------------



 



     F. Corporate Affiliate shall mean any parent or subsidiary corporation of
the Corporation (as determined in accordance with Code Section 424), whether now
existing or subsequently established.

     G. Corporation shall mean Packeteer, Inc., a Delaware corporation, and any
corporate successor to all or substantially all of the assets or voting stock of
Packeteer, Inc., which shall by appropriate action adopt the Plan.

     H. Effective Time shall mean the time at which the Underwriting Agreement
is executed and the Common Stock priced for the initial public offering. Any
Corporate Affiliate which becomes a Participating Corporation after such
Effective Time shall designate a subsequent Effective Time with respect to its
employee-Participants.

     I. Eligible Employee shall mean any person who is employed by a
Participating Corporation on a basis under which he or she is regularly expected
to render more than twenty (20) hours of service per week for more than five
(5) months per calendar year for earnings considered wages under Code
Section 3401(a).

     J. Entry Date shall mean the Periodic Entry Date on which an Eligible
Employee first commences participation in the offering period in effect under
the Plan. The earliest Entry Date under the Plan shall be the Effective Time.

     K. Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

     (i) If the Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock on the date in question, as such price is reported by the
National Association of Securities Dealers on the Nasdaq National Market. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

     (ii) If the Common Stock is at the time listed on any Stock Exchange, then
the Fair Market Value shall be the closing selling price per share of Common
Stock on the date in question on the Stock Exchange determined by the Plan
Administrator to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

     (iii) For purposes of the initial offering period which begins at the
Effective Time, the Fair Market Value shall be deemed to be equal to the price
per share at which the Common Stock is sold in the initial public offering
pursuant to the Underwriting Agreement.

     L. 1933 Act shall mean the Securities Act of 1933, as amended.

A-2



--------------------------------------------------------------------------------



 



     M. Participant shall mean any Eligible Employee of a Participating
Corporation who is actively participating in the Plan.

     N. Participating Corporation shall mean the Corporation and such Corporate
Affiliate or Affiliates as may be authorized from time to time by the Board to
extend the benefits of the Plan to their Eligible Employees. The Participating
Corporations in the Plan are listed in attached Schedule A.

     O. Periodic Entry Date shall mean the first business day of each Purchase
Interval contained in an offering period and which shall be a day on which an
Eligible Employee may enter such offering period.

     P. Plan shall mean the Corporation’s 1999 Employee Stock Purchase Plan, as
set forth in this document.

     Q. Plan Administrator shall mean the committee of two (2) or more Board
members appointed by the Board to administer the Plan.

     R. Purchase Date shall mean the last business day of each Purchase
Interval. The initial Purchase Date shall be January 31, 2000.

     S. Purchase Interval shall mean a period, as determined by the Plan
Administrator, at the end of which there shall be purchased shares of Common
Stock on behalf of each Participant. An offering period may contain one or more
Purchase Intervals.

     T. Semi-Annul Entry Date shall mean a Periodic Entry Date commencing on the
first business day in February and August each year pursuant to an offering
period of at least twelve (12) months in duration.

     U. Stock Exchange shall mean either the American Stock Exchange or the New
York Stock Exchange.

     V. Underwriting Agreement shall mean the agreement between the Corporation
and the underwriter or underwriters managing the initial public offering of the
Common Stock.

A-3